Citation Nr: 0102725	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-11 537	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  





ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 RO decision 
which denied service connection for PTSD, on the basis that 
the claim was not well grounded.  



REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

The veteran contends he has PTSD, which is attributable to 
traumatic experiences while serving in Vietnam.  His service 
personnel records show that he served in Vietnam as an 
exchange man (assistant buyer).  Military records suggest 
combat service and the veteran was awarded decorations such 
as the Vietnam Cross of Gallantry and the Combat Action 
Ribbon.  

In a June 1999 letter, the RO requested that the veteran 
provide information regarding alleged stressful events during 
service related to his claim for service connection for PTSD.  
The veteran failed to respond to the RO's request.  He has, 
however, provided an April 2000 statement from a readjustment 
counseling therapist at the Harrisburg Vet Center that 
reflects an assessment of PTSD. 

In June 2000, the veteran submitted additional medical 
evidence in connection with his claim for service connection.  
He has not waived initial RO consideration of such evidence, 
and thus the evidence must be referred to the RO for review 
and issuance of a supplemental statement of the case.  38 
C.F.R. § 20.1304 (2000).  Any other recent treatment records 
related to PTSD should be secured.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

On remand, the RO should ensure that the new notification 
requirements and development procedures brought about by the 
change in the law are fully complied with and satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), 
hereinafter referred to as VCAA. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for his 
claimed PTSD since discharge from 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records, particularly 
including any pertinent outstanding VA 
medical records or records of treatment 
or counseling at the Harrisburg Vet 
Center.  38 C.F.R. § 3.159.  

2.  In light of the VCAA, the RO should 
provide the veteran with reasonable 
assistance and an additional opportunity 
to provide information concerning the 
stressors claimed to support the 
diagnosis of PTSD.  

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
whether the criteria for diagnosis of 
PTSD or other psychiatric disorder are 
met.  If a diagnosis of PTSD is made, the 
examiner should be asked to identify the 
stressors upon which the diagnosis is 
based, and the rationale for any opinions 
rendered should be set forth.  Any 
approprate special psychological or other 
testing should be undertaken in 
conjunction with the examination.  The 
claims folder should be made available to 
the examiner(s) for review prior to the 
evaluation. 

4.  Thereafter, the RO should review the 
claim for service connection for PTSD, 
taking into account additional evidence 
received since the May 2000 supplemental 
statement of the case.  If the claim 
remains denied, the veteran should be 
issued a supplemental statement of the 
case and given the opportunity to 
respond, before the case is returned to 
the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

